FILE                                                                 THIS OPINION WAS FILED
                                                                                FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                             MARCH 18, 2021
SUPREME COURT, STATE OF WASHINGTON
        MARCH 18, 2021
                                                                                  SUSAN L. CARLSON
                                                                                SUPREME COURT CLERK




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON



         JULIAN PIMENTEL,

                                     Petitioner,

                        v.                                       NO. 98154-0

         THE JUDGES OF THE KING COUNTY
         SUPERIOR COURT, and DAN
         SATTERBERG, King County Prosecuting
         Attorney,

                                     Respondents.                Filed:________________
                                                                        March 18, 2021


               STEPHENS, J.⸺In King County, individuals subject to a warrantless arrest

        typically first appear before a district court judge to determine probable cause and

        set bail or release on personal recognizance (PR). Whatever the district court

        does, the superior court obtains jurisdiction once an information is filed by

        the county prosecutor. Then, without notice to the defendant, a superior court

        judge may make a new decision under CrR 3.2 to set bail or increase the bail

        previously set by the district court.
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


      Petitioner Julian Pimentel asks us to prohibit this practice by granting

extraordinary relief by way of a writ of prohibition or mandamus against the King

County Superior Court Judges (Judges) and the King County Prosecuting Attorney

(Prosecutor). In the alternative, Pimentel seeks a declaratory judgment. While we

are sympathetic to Pimentel’s concerns, this original action for extraordinary writs

is the wrong vehicle to provide the relief sought. Pimentel’s underlying criminal

case, for which he was originally subject to a bail increase without prior notice, was

dismissed over one year prior to the filing of this petition. Therefore, we dismiss the

petition as moot and decline to reach the issue of whether a county prosecutor

qualifies as a state officer for purposes of article IV, section 4 of our state

constitution. We also dismiss Pimentel’s alternative request for declaratory relief

for lack of original jurisdiction.

                      FACTS AND PROCEDURAL HISTORY

      Pimentel self-surrendered to the Federal Way Police Department (FWPD) on

April 17, 2018, following allegations that he committed indecent liberties against 15

year old A.R.W. two months prior. Agreed Report of Proceedings (ARP) at 6, 11.

Pimentel appeared before King County District Court Judge Charles Delaurenti the

next day. Pimentel was represented by defense counsel, who requested release on

PR, noting Pimentel was “two months over 18,” “lives with his


                                          2
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


father,” and “has a stable address.” ARP at 4. The Prosecutor asked the court to

set bail in the sum of $150,000 to “ensure the safety of the community.” ARP at 3-

4. Judge Delaurenti noted, “The [Prosecutor’s] recommendation for bond is not

unreasonable,” but he also took into account that the investigating FWPD detective

did not object to Pimentel being released on PR. ARP at 8. Judge Delaurenti agreed

to release Pimentel on PR and noted Pimentel was due to reappear before the district

court the following day.

      On April 19, less than half an hour before Pimentel was set to reappear, the

Prosecutor formally charged Pimentel in King County Superior Court with assault

in the second degree with sexual motivation. The Prosecutor acknowledged their

bail request of $150,000 was denied at the first appearance and that Pimentel was

released on PR. Nevertheless, the Prosecutor requested the Superior Court set bail

at $50,000 given that the district court “was unaware that there were statements from

friends that were with the victim and the defendant that day” and that those

statements provided new information “regarding the victim’s impairment.” ARP at

17. King County Superior Court Judge James Cayce made a determination of

probable cause for assault in the second degree, issued an arrest warrant, and set bail

at $50,000.




                                          3
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


       Pimentel states the Prosecutor’s request for bail was granted by the superior

court ex parte, “without any notice to the defendant or his attorney and without any

opportunity . . . to appear or to respond.” ARP at 42. Due to an oversight, Pimentel

was not arrested when he returned for his second appearance before the district court.

Instead, when defense counsel learned of the bail increase after calling the King

County Prosecuting Attorney’s Office, he immediately notified Pimentel. Pimentel

posted bond that day (which required paying an 8% premium of $4,000) in order to

avoid being arrested prior to his arraignment. Pimentel appeared at his arraignment

on May 3, 2018. After various proceedings, the Prosecutor dismissed his case in

January 2019 “[i]n the interests of justice and based upon information not available

at the time of filing.”1 ARP at 36. In February 2020, Pimentel filed this original

action in our court, seeking either a writ of prohibition or a writ of mandamus or,

alternatively, a declaratory judgment. Our commissioner issued a ruling to retain

this original action. We accepted amici briefs from the Washington Association of

Criminal Defense Lawyers, the King County Department of Public Defense, the

Washington Defender Association, and the American Civil Liberties Union of



1
 Following oral argument in this court, Pimentel filed a motion requesting our decision
specifically mention that the criminal charges filed against him in his underlying criminal
case were dismissed. See Pet’r’s Mot. Requesting Ct.’s Decision Mention Underlying
Crim. Case Was Dismissed by State Prior to Trial (filed Nov. 23, 2020). We passed that
motion to the merits and, in light of this opinion, now deny it as moot.
                                            4
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


Washington (WACDL et al.), as well as from the Washington Association of

Prosecuting Attorneys.

                                     ANALYSIS

      Pimentel and supporting amici raise serious concerns about the negative

impacts of the King County bail practice, particularly on indigent defendants. See

Pet’r’s Opening Br. at 14-17; WACDL et al. Amici Br. at 6-10. The question before

us is whether an original action seeking a writ of prohibition or mandamus is an

appropriate vehicle for relief in this case. Our ability to issue either writ stems from

our state constitution, which provides:

             The supreme court shall have original jurisdiction in
             habeas corpus, and quo warranto and mandamus as to all
             state officers, and appellate jurisdiction in all actions and
             proceedings . . . .The supreme court shall also have power
             to issue writs of mandamus, review, prohibition, habeas
             corpus, certiorari and all other writs necessary and proper
             to the complete exercise of its appellate and revisory
             jurisdiction.

WASH. CONST. art. IV, §4.

      A writ of prohibition is a drastic measure. Kreidler v. Eikenberry, 111 Wn.2d

828, 838, 766 P.2d 438 (1989). The writ will not issue “to prevent the commission

of mere error, nor to take the place of an appeal.” State ex rel. N.Y. Cas. Co. v.

Superior Court, 31 Wn.2d 834, 838-39, 199 P.2d 581 (1948). Similarly, a writ of

mandamus “is an extraordinary remedy appropriate only where a state official is

                                           5
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


under a mandatory ministerial duty to perform an act required by law as part of that

official’s duties.” Freeman v. Gregoire, 171 Wn.2d 316, 323, 256 P.3d 264 (2011)

(citing Cmty. Care Coal. of Wash. v. Reed, 165 Wn.2d 606, 614, 200 P.3d 701

(2009)). Issuance of either writ is discretionary. See Walker v. Munro, 124 Wn.2d

402, 407, 879 P.2d 920 (1994) (noting that “[o]ur original jurisdiction to issue a writ

[of mandamus] is both nonexclusive and discretionary”); see also Skagit County

Pub. Hosp. Dist. No. 304 v. Skagit County Pub. Hosp. Dist. No. 1, 177 Wn.2d 718,

730, 305 P.3d 1079 (2013) (noting questions relevant to whether a writ of prohibition

should issue “‘rest[] in the sound discretion of the court in which the proceeding is

instituted’” (quoting State ex rel. O’ Brien v. Police Court of Seattle, 14 Wn.2d 340,

348, 128 P.2d 332 (1942))).

        Pimentel’s petition for an extraordinary writ of prohibition or mandamus fails

at the outset because his case became moot well before the filing of the present

petition.    Beyond the problem of mootness, there are a number of adequate,

alternative remedies available to Pimentel that demonstrate an extraordinary writ is

not warranted.

   I.       Pimentel’s Case Was Moot before He Filed This Original Action

        Pimentel did not initiate his petition until approximately one year after the

superior court dismissed his criminal case, and he does not dispute that this case is


                                           6
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


moot. He argues we should nevertheless entertain his petition under one of our

mootness exceptions, specifically because the issue presented is of continuing and

substantial public interest. But Pimentel cites no instance in which this court has

granted an extraordinary writ of prohibition in a moot case.

      Because the criminal charges against Pimentel were dismissed over a year

prior to the filing of this original action, there is no case pending below and, thus,

nothing for us to prohibit. We have previously declined to issue the writ where the

act sought to be prohibited had already occurred. See, e.g., State ex rel. Nooksack

River Boom Co. v. Superior Court, 2 Wash. 9, 14, 25 P. 1007 (1891) (indicating the

petitioner need demonstrate “that there is still something which the inferior court is

about to do under its claim of jurisdiction”); State ex rel. Nitsche v. Brown, 157

Wash. 692, 693-94, 290 P. 328 (1930) (noting a writ of prohibition “should not be

issued to prevent the trial court from doing something that had already been done”);

see also State ex rel. McPherson Bros. Co. v. Superior Court, 139 Wash. 294, 296-

97, 247 P. 3 (1926) (“Prohibition will not issue to restrain or prohibit the [lower]

court from doing an act already performed.”).

      More recently, in a case seeking a writ of review, we held that a claim by

multiple petitioners challenging district court orders pertaining to ignition interlock

devices (IIDs) fell outside of the scope of our mootness exceptions because the claim


                                          7
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


“was moot before any objection was filed.” Blomstrom v. Tripp, 189 Wn.2d 379,

393, 402 P.3d 831 (2017). Mootness prevented hearing the petition despite the

petitioners having raised a recurring issue of public importance. Id. Specifically,

we noted, “‘[T]he moot cases which this court has reviewed in the past have been

cases which became moot only after a hearing on the merits of the claim.’” Id.

(quoting Orwick v. City of Seattle, 103 Wn.2d 249, 253, 692 P.2d 793 (1984)).

Blomstrom observed that to the extent the lower court erred by ordering an IID be

installed, “it was a mistake withdrawn at [one of the petitioners’] first hearing.” Id.

      The moot issue in Pimentel’s case closely mirrors the moot IID issue in

Blomstrom. Pimentel did not challenge the bail increase in his criminal case in

superior court and did not bring this action until over a year after his underlying case

was dismissed. Consistent with our decision in Blomstrom, we therefore dismiss

Pimentel’s petition for a writ of prohibition as moot.

      We next consider Pimentel’s request for a writ of mandamus. Mandamus is

also an extraordinary writ; it requires the petitioner to demonstrate “(1) the party

subject to the writ has a clear duty to act; (2) the petitioner has no plain, speedy, and

adequate remedy in the ordinary course of law; and (3) the petitioner is beneficially

interested.” Seattle Times v. Serko, 170 Wn.2d 581, 588-89, 243 P.3d 919 (2010)

(emphasis added). The Judges argue that mootness and standing are directly relevant


                                           8
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


to whether a petitioner can be considered beneficially interested. Resp’t Judges’

Answer to Br. of Amici Curiae WACDL et al. at 9. We have previously equated

standing with the beneficial interest requirement of our mandamus test and held a

person is “considered to be beneficially interested, if he has an interest in the action

beyond that shared in common with other citizens.” Retired Pub. Emps. Council of

Wash. v. Charles, 148 Wn.2d 602, 616, 62 P.3d 470 (2003) (RPECW) (citing State

ex rel. Lay v. Simpson, 173 Wash. 512, 512-13, 23 P.2d 886 (1933)). The petitioners

in RPECW included retired public employees who this court found had “an interest,

beyond that of other citizens, in changes made to the retirement system.” Id. at 620.

Specifically, we noted the retirees retained an active interest in seeing that “there is

enough money in the retirement system to pay their benefits.” Id. at 616.

      While Pimentel may have previously been beneficially interested in the King

County bail practice, his criminal case was dismissed over a year prior to him

bringing this original action.     Acknowledging as much, supporting amici for

Pimentel urge this court to accept associational standing of a county public defender,

noting a defender “has a particularized interest in bringing challenges to unlawful

court practices.” WACDL et al. Amici Br. at 17 n.5 (citing Vovos v. Grant, 87

Wn.2d 697, 700, 555 P.2d 1343 (1976)). However, Pimentel presents no argument

for associational standing and supporting amici do not point to any authority for the


                                           9
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


notion that a nonparty can confer standing on behalf of the petitioner. The mootness

and standing issues identified above create not only a procedural bar to issuing a writ

of prohibition but also a substantive bar to issuing a writ of mandamus, given the

requirement Pimentel be “beneficially interested” for the latter writ to issue.

         As discussed next, Pimentel is also unable to sufficiently demonstrate a lack

of adequate, alternative remedies in order to justify issuance of a writ of mandamus.

   II.      Pimentel Has Other Adequate Remedies To Challenge the Bail Practice

         Pimentel argues that no adequate, alternative remedy exists to challenge the

King County bail practice given that “[p]rivate attorneys and public defenders in

King County have been objecting to this procedure” in a series of letters sent to then

presiding King County Superior Court judges for over 20 years. Pet’r’s Opening Br.

at 11. The absence of an adequate, alternative remedy is a prerequisite to the

issuance of either a writ of prohibition or mandamus. See Riddle v. Elofson, 193

Wn.2d 423, 430, 439 P.3d 647 (2019) (plurality opinion) (prohibition); Serko, 170

Wn.2d at 588-89 (mandamus). Previously, we reversed a lower court’s grant of a

writ of prohibition, noting that “the writ . . . does not lie in criminal cases because

there is a plain, speedy, and adequate remedy by appeal.” State ex rel. Heidal v.

Bresemann, 42 Wn.2d 674, 675, 257 P.2d 637 (1953) (citing State ex rel. O’Brien,

14 Wn.2d 340). And in Riddle, we declined to issue a writ of prohibition where the


                                           10
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


petitioner “could have sought relief through a preliminary injunction and declaratory

judgment [through application to a neighboring county superior court].” 193 Wn.2d

at 436-37 (Wiggins, J., lead opinion).

      As a defendant facing a criminal charge, Pimentel could have pursued several

alternative remedies: challenging the bail increase prior to or at arraignment, filing

a motion for declaratory judgment in superior court, or filing an interlocutory or

direct appeal. Instead, Pimentel did not raise any challenge to the superior court’s

bail determination in his criminal case, and he sought relief here only after his case

was dismissed.

      Pimentel disputes the adequacy of these available remedies on three main

grounds. First, he argues that bail issues quickly become moot so the “‘normal

appellate process’ does not provide an effective remedy.” Pet’r’s Opening Br. at 25.

We disagree; the Court of Appeals has reviewed a number of cases concerning

technically moot bail issues where they presented a matter of continuing and

substantial public interest. State v. Ingram, 9 Wn. App. 2d 482, 490, 447 P.3d 192

(2019), review denied, 194 Wn.2d 1024 (2020); State v. Huckins, 5 Wn. App. 2d

457, 464, 426 P.3d 797 (2018); City of Yakima v. Mollett, 115 Wn. App. 604, 607,

63 P.3d 177 (2003). Pimentel responds by noting cases such as these are the

“exception[], not the rule.” Pet’r’s Opening Br. at 25. But Pimentel is unable to


                                         11
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


present any evidence that he or other criminal defendants have been denied review

of the types of bail decisions at issue here. 2 And though mootness precludes this

court from issuing the relief sought in the present petition, our decision rests on the

fact that his criminal case was moot over a year before Pimentel raised any challenge

to King County’s bail practice. This stands in contrast to cases such as Ingram,

where the defendant appealed an unsuccessful challenge to a bail determination

made in the superior court and the case became moot only after the challenge was

raised. 9 Wn. App. 2d at 488-90.

       Second, Pimentel argues that an interlocutory appeal is not an adequate path

for seeking relief because “[t]he granting of an interlocutory appeal is discretionary

as well as disfavored.” Pet’r’s Opening Br. at 25 (citing Minehart v. Morning Star

Boys Ranch, Inc., 156 Wn. App. 457, 462, 232 P.3d 591(2010)). Still, this relief is

available. In State v. Barton, 181 Wn.2d 148, 168, 331 P.3d 50 (2014), both the

Court of Appeals and this court agreed to review an interlocutory appeal challenging

a judge’s bail order as unconstitutional. Pimentel insists that Barton “is an anomaly”

because both parties stipulated “that the order should be reviewed immediately by

interlocutory appellate review.” Pet’r’s Reply Br. at 28. But appellate courts are not


2
  Pimentel’s counsel notes in his declaration that he and other defense attorneys “have been
attempting to negotiate changes in this [bail practice] procedure, without success for almost 25
years.” ARP at 44. However, these nonjudicial efforts do not establish the absence of any adequate
remedy through the legal process.
                                               12
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


bound by such stipulations and frequently entertain interlocutory review in important

cases. Pimentel’s attempt to distinguish Barton is therefore unavailing, and he had

an available remedy through the interlocutory review process.

      Third, Pimentel argues that just as mootness may prevent direct review of a

bail order, so too will it bar a motion for declaratory judgment. Pet’r’s Opening Br.

at 25 (noting a declaratory judgment action “is not available to litigate matters that

are technically moot, although recurring” (citing Hill v. Dep’t of Transp., 76 Wn.

App. 631, 887 P.2d 476 (1995))). This argument is unpersuasive because the

extraordinary relief Pimentel seeks equally requires this court to find an exception

to mootness. We will not find an alternative remedy inadequate simply because the

petitioner would prefer this court, rather than a lower court, to hear his case. See

State ex rel. Prentice v. Superior Court, 86 Wash. 90, 94, 149 P. 321 (1915) (“‘The

writ of prohibition will not be issued as of course, nor because it may be the most

convenient remedy.’” (quoting State ex rel. Lewis v. Hogg, 22 Wash. 646, 649, 62

P. 143 (1900))).

      Pimentel’s remaining arguments are also unavailing.          He notes certain

defendants would likely be unable to seek an emergency bail hearing prior to

arraignment given that the King County Superior Court Criminal Department

Manual excludes sex crimes from expedited review. But Pimentel fails to show how


                                         13
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


a criminal defendant is barred from challenging a bail determination at the

arraignment, which generally occurs only two weeks after the bail hearing. Pimentel

also argues that a defendant may not be able to pay attorney fees for an interlocutory

appeal and that public defenders may lack the time and resources to raise the issue.

Pet’r’s Reply Br. at 28-29. However, a “remedy is not inadequate merely because it

is attended with delay, expense, annoyance, or even some hardship.” State ex rel.

O’Brien, 14 Wn.2d at 347. Nothing in the record suggests Pimentel or others have

ever legally tried and failed to challenge King County’s bail practice through any of

the other available means. Moreover, Pimentel’s skepticism about his ability to

obtain relief through alternative remedies is unpersuasive given that the Court of

Appeals has repeatedly reviewed compelling, though moot, bail issues. See, e.g.,

Ingram, 9 Wn. App. 2d at 490 (reviewing moot bail issue as to whether defendant

should have been released on PR because the issue was of continuing and substantial

public interest); Huckins, 5 Wn. App. 2d at 463-64 (reviewing defendant’s moot

argument on the merits because “bail presents a matter of continuing and substantial

public interest”). Given the existence of alternative remedies available to Pimentel,

a writ of mandamus cannot issue.

   III.   We Lack Jurisdiction To Issue Declaratory Relief in an Original Action

   In the alternative to issuing an extraordinary writ, Pimentel asks us to declare the


                                          14
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


rights of the parties in the form of a declaratory judgment. For support, he argues

we have previously rendered a declaratory judgment where the issue presented was

of great public interest and was adequately briefed. Pet’r’s Opening Br. at 21

(quoting Lee v. State, 185 Wn.2d 608, 618, 374 P.3d 157 (2016)). Importantly,

though, the issues presented in Lee were decided under our appellate jurisdiction.

185 Wn.2d at 629 (affirming the judgment of the trial court to void an initiative in

its entirety). Nothing in the record suggests Pimentel was incapable of seeking a

declaratory judgment in the lower court rather than seeking to invoke our original

jurisdiction.   Moreover, this court lacks jurisdiction to rule on Pimentel’s

freestanding request for declaratory judgment in an original action. See Freeman,

171 Wn.2d at 334 (noting this court’s “authority in original jurisdiction is derived

from the constitution, which does not include original jurisdiction in a declaratory

judgment action”); Walker v. Munro, 124 Wn.2d 402, 411, 879 P.2d 920 (1994)

(“The only grounds on which this court could render declaratory relief [in an original

action] . . . is if such a declaration necessarily underlies a writ of mandate.”).

                                    CONCLUSION

      While we do not discount the importance of the concerns Pimentel and

supporting amici raise with respect to King County’s bail practice, an original

Supreme Court action in a moot case is not the proper avenue for seeking


                                           15
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0


extraordinary relief. Pimentel’s criminal case was dismissed over a year before he

filed his petition for extraordinary relief, so there is no lower court action for us to

prohibit by writ. Nor do the facts of this case meet the strict requirements for a writ

of mandamus, given mootness and the existence of available alternative remedies.

Furthermore, we lack original jurisdiction to issue a declaratory judgment.

Accordingly, we dismiss the petition. 3




3
  Because we dismiss Pimentel’s petition as moot, there is no need to reach the
constitutional issue our commissioner identified in retaining this action, viz. whether a
county prosecutor is a state officer for purposes of article IV, section 4 of our state
constitution. Cmty. Telecable of Seattle, Inc. v. City of Seattle, 164 Wn.2d 35, 41, 186 P.3d
1032 (2008) (declining to reach constitutional question where a case can be fairly resolved
on other grounds); Comm’r Corrected Ruling Retaining Original Action at 4 (Apr. 17,
2020).
                                             16
Pimentel v. Judges of King County Superior Court and Dan Satterberg,
No. 98154-0




WE CONCUR:




_____________________________                  _____________________________




_____________________________                  _____________________________




_____________________________                  _____________________________




_____________________________                  _____________________________




                                         17